Exhibit 10.2

 

AMENDMENT NO. 1
TO THE
ASSET PURCHASE AND SALE AGREEMENT

 

This Amendment No. 1 to the Asset Purchase and Sale Agreement (this
“Amendment”), dated as of September 30, 2008, is entered into by and between
Cordillera Texas, L.P., a Texas limited partnership (“Seller”), and Forest Oil
Corporation, a New York corporation (“Buyer”).

 

RECITALS:

 

A.            Reference is herein made to that certain Asset Purchase and Sale
Agreement by and between Seller and Buyer dated August 15, 2008 (the “Purchase
Agreement”). Terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement.

 

B.            Seller and Buyer wish to amend the Purchase Agreement to (i) amend
and restate the first sentence of Section 2.1 of the Purchase Agreement in its
entirety, (ii) amend and restate the first sentence of Section 2.4 of the
Purchase Agreement in its entirety, (iii) amend and restate Section 13.2 of the
Purchase Agreement in its entirety, and (iv) revise Exhibit B to the Purchase
Agreement.

 

C.            Seller and Buyer, who constitute all of the parties to the
Purchase Agreement, desire to amend the Purchase Agreement as set forth herein
in accordance with Section 11.3 of the Purchase Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of the mutual promises hereinafter set
forth, Seller and Buyer agree as follows:

 

1.             Amendment to Section 2.1 of the Purchase Agreement.  The first
sentence of Section 2.1 of the Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

“In consideration of the sale of the Assets by Seller to Buyer, Buyer shall pay
Seller $529,000,000 in cash (the “Cash Consideration”) and shall issue to Seller
an aggregate of 7,250,000 shares of Buyer’s common stock, par value $0.10 per
share (“Buyer Common Stock” and with the Cash Consideration, the “Purchase
Price”), which is quoted under the symbol “FST” on the New York Stock Exchange
(“NYSE”).”

 

2.             Amendment to Section 2.4 of the Purchase Agreement.  The first
sentence of Section 2.4 of the Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

“The Cash Consideration shall be further increased by the amount of capital
costs paid by, and not otherwise reimbursed to, Seller, not to exceed
$41,500,000 to (a) complete the Wells listed on Schedule 2.4(a), and (b) drill
and complete the Wells listed on Schedule 2.4(b), in each case regardless of
when such capital costs are incurred by Seller.”

 

--------------------------------------------------------------------------------


 

3.             Amendment to Section 13.2 of the Purchase Agreement. 
Section 13.2 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“Section 13.2.      Registration of Buyer Common Stock.  Buyer understands and
acknowledges that Seller intends to distribute shares of Buyer Common Stock
constituting a portion of the Purchase Price at Closing to certain members and
beneficial owners of CEP II, which is the parent company of Seller, as
contemplated by Section 2.6(c) (the “Selling Members”).  Buyer covenants and
agrees to register the resales of the Buyer Common Stock by Seller and the
Selling Members by filing the Registration Statement, as promptly as practicable
after the Closing.  Buyer shall provide Seller with a reasonable opportunity to
review and comment on the Registration Statement prior to filing.  Buyer shall
have no obligation to include in the Registration Statement shares of Buyer
Common Stock of Seller or any Selling Member who has failed to provide the
information required by Section 10.1(j) or such other information that, in the
opinion of counsel to Buyer, is reasonably required in order for the
Registration Statement to comply with the Securities Act, including without
limitation, written confirmation from Seller to Buyer of the receipt of Buyer
Common Stock by Seller and each such Selling Member.  If, as a result of any act
or omission on the part of Buyer or the failure of Buyer to obtain the consent
of Ernst & Young LLP to the filing of the Registration Statement, the
Registration Statement has not been filed on or prior to 9:30 a.m. New York, New
York time on October 2, 2008 (or if pursuant to Article III, the Closing Date is
later than September 30, 2008, then on or prior to 9:30 a.m. New York, New York
time on the second Business Day following the Closing Date), then Seller shall
be entitled to a payment by Buyer with respect to the shares of Buyer Common
Stock required to be registered hereunder, as liquidated damages and not as a
penalty, of $1,000,000 per Business Day commencing after 9:30 a.m. New York, New
York time on October 2, 2008 (or if pursuant to Article III, the Closing Date is
later than September 30, 2008, then commencing on the second Business Day
following the Closing Date) until the earlier of (i) the filing of the
Registration Statement and (ii) such time as the Buyer Common Stock becomes
eligible for resale under SEC Rule 144; provided, however, that the aggregate
amount of liquidated damages payable by Buyer pursuant to this Section 13.2
shall not exceed $20,000,000; and provided further, however, that Buyer shall
not be obligated to pay such liquidated damages if Buyer is unable to file (or
is delayed in the filing of) the Registration Statement for any reason other
than any act or omission on the part of Buyer or the failure of Buyer to obtain
the consent of Ernst & Young LLP to the filing of the Registration Statement,
including without limitation, if Buyer is unable to file (or is delayed in the
filing of) the Registration Statement because Buyer shall have not received any
consent required to be filed as an exhibit to the Registration Statement, other
than the consent from Ernst & Young LLP.”

 

4.             Amendment to Exhibit B of the Purchase Agreement.  The Leases set
forth on Schedule I hereto are hereby added to and made a part of Exhibit B of
the Purchase Agreement.

 

5.             Ratification.  The Purchase Agreement, as hereby amended, is
ratified and confirmed in all respects.

 

2

--------------------------------------------------------------------------------


 

6.             Governing Law.   This Amendment is governed by the Laws of the
State of Texas, excluding any choice of Law rules that may direct the
application of the Laws of another jurisdiction.

 

7.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which when so executed shall be deemed an original and all
of which shall constitute one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Asset Purchase and Sale Agreement as of the day and year first above written.

 

 

 

SELLER:

 

 

 

 

 

CORDILLERA TEXAS, L.P.

 

 

 

 

 

By:

/s/ George H. Solich

 

Name: 

George H. Solich

 

Title:

President

 

 

 

 

 

BUYER:

 

 

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

Name: 

Cyrus D. Marter IV

 

Title:

Senior Vice President, General Counsel and

 

 

Secretary

 

Signature Page to Amendment No. 1 to Asset Purchase and Sale Agreement

 

--------------------------------------------------------------------------------